DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that a restriction requirement remains in place. Claims 13-17 remain withdrawn from consideration by the examiner as being drawn to an invention non-elected with traverse.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322 in view of Schramm et al., US 2015/0315521 A1. The Cooper reference discloses aqueous, stable, preferably concentrated liquid textile softening compositions comprising fabric softener active and cationic polymer (abstract) The softener preferably comprises diester quaternary ammonium compounds, which are ester quats. The compositions contain about 2% to about 60% of softener and about 0.001% to about 10% of cationic polymer (passage bridging cols. 2 and 3). Suitable polymers include polyquaternium-7 (col. 8, lines 30+). Compositions preferably have a viscosity of 50-500 cP (col. 34, lines 60-61). At col. 24, lines 25+, Cooper discloses that viscosity modifiers may be added. Any material which increases viscosity may be fairly considered to be a thickener. Regarding claim 2, Example 1 contains a number of ingredients, but no other surfactants. Regarding claim 4, colorant and perfume are present in Example 1 as well. Preservative and other ancillary ingredients are disclosed at col. 32, lines 5+. Regarding claim 5, determination of amounts of ingredients which are suitable for their disclosed purposes amounts to routine experimentation. Regarding claims 6 and 7, as no other softeners or polymers are disclosed as mandatory, it would be obvious to formulate a composition in which the softener consists of ester quat and the polymer consists of polyquaternium-7. Note the non-surfactant thickeners disclosed at col. 28, lines 28+. Determining the thickening-effective amount of thickener to use amounts to routine experimentation. While aminotrimethyl phosphonic acid is not disclosed, addition of chelants is disclosed at col. 29, line 26.
The Schramm reference teaches softening compositions comprising esterquats (abstract). At [0103], the reference teaches an esterquat softening composition comprising Dequest 2000. It further teaches that Dequest 2000 is a commercially available chelant otherwise know as aminotrimethylene phosphonic acid. This appears to be synonymous with aminotrimethyl phosphonic acid. 
It would have been obvious at the time of filing to add aminotrimethyl phosphonic acid to the compositions of Cooper, because Cooper discloses that chelants may be added, and Schramm teaches that aminotrimethylene phosphonic acid is a useful chelant in esterquat fabric softening compositions.
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper et al., US 6,492,322 for the reasons of record in the previous office action.
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. Applicant notes that the examples of Cooper contain more fabric softener than is permitted by the present claims. This is not persuasive because the rejection was made for obviousness, not anticipation. As applicant later notes, the amount of fabric softener disclosed in the reference is broad enough to overlap with the recited amount. 
Applicant has further argued that the claimed compositions show unexpected results. This is not persuasive because any such results are not commensurate in scope with the claims; the claims recite the presence of any amount of Polyquaternium-7 and any amount of aminotrimethyl phosphonic acid, however minute. Regarding arguments of improved perfume delivery, claim 1 does not recite perfume. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Ms. Angela Brown-Pettigrew, can be reached at (571) 272-2817.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8100. Please note that examiners may not accept or enter faxed amendments.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761